Citation Nr: 1044284	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  02-17 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder , to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a rash on the hands and 
feet.

3.  Entitlement to service connection for residuals of a head 
injury (status-post repair of subdural hematoma with headaches).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to July 
1992, during the Vietnam Era, peacetime, and the Persian Gulf 
War.  The Veteran served in the Southwest Asia theater of 
operations from August 28, 1990, to March 31, 1991.  
  
This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of Veterans 
Affairs (VA), New Orleans, Louisiana, Regional Office (RO), which 
denied service connection for PTSD, a rash of the hands and feet, 
and residuals of a head injury.  The Veteran disagreed with such 
decisions and subsequently perfected an appeal.   

In April 2004, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  In November 2004, the Veteran testified 
before the undersigned Veterans Law Judge via video conference.  
Copies of the hearing transcripts are of record and have been 
reviewed.       

In February 2005 and September 2008, the Board remanded these 
claims for additional development.  The appeal has now been 
returned for further review by the Board.  Since the Board has 
herein granted service connection for a rash on the hands and 
feet and residuals of a head injury (status-post repair of 
subdural hematoma with headaches), no discussion of whether the 
agency of original jurisdiction (AOJ) substantially complied with 
the February 2005 and September 2008 remand orders with regard to 
these claims is necessary.

The Board notes that the RO originally adjudicated the issue as 
entitlement to service connection for PTSD.  However, medical 
evidence of record reveals additional diagnoses of various 
acquired psychiatric disorders, to include major depressive 
disorder.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has 
recharacterized the issue as shown on the first page of this 
decision and acknowledges that such description includes a claim 
of entitlement to service connection for all currently diagnosed 
acquired psychiatric disorders.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been variously diagnosed with dyshidrotic 
eczema/contact and chronic cluster headaches/headaches since 
subdural hematoma in 1983.

2.  The Veteran credibly reports that he was treated for a rash 
of his hands and feet in-service beginning 1979.  He also 
credibly reports that he suffered an injury to his head while 
playing football during his active duty service.

3.  The medical evidence regarding a relationship between the 
Veteran's rash of the hands and feet disability, to include 
dyshidrotic eczema/contact, and his service is in equipoise.  

4.  The medical evidence regarding a relationship between the 
Veteran's residuals of head injury disability, to include status-
post repair of subdural hematoma with headaches, and his in-
service head injury is in equipoise.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a rash 
on the hands and feet was incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, 
residuals of a head injury (status-post repair of subdural 
hematoma with headaches) was incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants in full the benefit sought on 
appeal, specifically service connection for a rash on the hands 
and feet and residuals of a head injury (status-post repair of 
subdural hematoma with headaches).  As such, no discussion of 
VA's duty to notify or assist with regard to these issues is 
necessary.

Legal Criteria for Service Connection Claims 

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).
A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis

Here, initially, the Board notes that there is a current skin 
disability, diagnosed as dyshidrotic eczema/contact, as reflected 
in an April 2010 VA Skin Disease Examination Report.  There is 
also a current residuals of head injury disability (claimed as 
status-post repair of subdural hematoma with headaches), 
diagnosed as chronic cluster headaches/headaches since subdural 
hematoma in 1983, as reflected in an August 2002 Neurology Note 
from the New Orleans VAMC and an April 2010 VA Brain and Spinal 
Cord Examination Report  As there is evidence of current chronic 
disabilities, the first element of the Veteran's service 
connection claims is satisfied.

The Veteran is seeking service connection for a rash of the hands 
and feet, which he maintains is related to his active service, 
specifically treatment for a skin rash of the hands and feet 
beginning in 1979.  He is also seeking service connection for 
residuals of a head injury (status-post repair of subdural 
hematoma with headaches), which he maintains is related to an in-
service head injury sustained while the Veteran was playing 
football.  See April 2004 DRO Hearing Transcript; November 2004 
Board Hearing Transcript.  His DD-214 reveals that his various 
military occupational specialties were a cannon crewmember and an 
unit supply specialist.  

The Board notes that the Veteran's service treatment records 
(STRs) are largely unavailable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 
(2005) (where the Court held that VA has a heightened duty to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the- doubt rule).  After thorough review of the 
Veteran's claims folder, including hard and microfiche copies of 
his STRs and service personnel records, the Board notes that the 
only available STRs of record are the Veteran's December 1973 
Enlistment Examination Report and a December 1980 Screening Note 
from Heidelberg.  These records are negative for complaints, 
treatment, and/or diagnoses of any skin disability of the hands 
and/or feet and/or any head injury in-service.  Although the 
Veteran's STRs are negative for a documented in-service 
complaints, treatment, and/or diagnoses of any skin disability of 
the hands and/or feet and/or any head injury, the Veteran reports 
that he was treated for a rash of his hands and feet in-service 
beginning 1979, and that he suffered an injury to his head while 
playing football during his active duty service. 

The Veteran is competent to report symptoms and injuries suffered 
in-service because this requires only personal knowledge, not 
medical expertise, as it comes to the Veteran through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board finds 
the Veteran's statements regarding in-service treatment for a 
skin rash of the hands and feet and a head injury while playing 
football consistent and credible with the Veteran's service.  

The record also contains positive medical nexus opinions.  The 
Board finds that the positive nexus opinions coupled with 
credible statements of in-service skin rash treatment and head 
injury are probative, and thus, the evidence supports the 
Veteran's service connection claims.  In this regard, the claims 
file contains an April 2010 VA Skin Disease Examination Report, 
which states that the Veteran has a "history of dyshidrotic 
eczema/contact since service in 1979," and "the condition is 
just as likely as not (50/50 chance) to have been caused or 
exacerbated by service."   The examiner also indicated that he 
"cannot definitively say whether or not the skin condition was 
caused by military service."  However, the Board does not 
construe the April 2010 skin examiner's opinion as a negative or 
vague opinion because the examiner in stating that is opinion is 
not "definitive" relies on a higher standard of "definitive 
evidence" rather than "as likely as not" (a 50 percent 
probability or greater) as a basis for any negative or vague 
opinion.  Thus, the April 2010 skin examiner's positive opinion 
is of greater probative value. 

The claims file also contains an April 2004 Brain and Spinal Cord 
Examination Report, which noted the Veteran's history of head 
trauma and subdural hematoma in 1983, and indicates that the 
"symptoms of headache is at least as likely as not related to 
subdural hematoma sustained in 1983."  Thus, there is probative 
medical evidence revealing a relationship between the Veteran's 
skin rash of the hands and feet and residuals of head injury 
disabilities and his service.  

Thus, considering the above-noted evidence, the Board finds that 
service connection is in order.  There is probative, 
contemporaneous evidence of in-service skin rash of the hands and 
feet treatment with post-service symptomtalogy of dyshidrotic 
eczema/contact, in-service head injury with post-service 
symptomatology of headaches status-post repair of subdural 
hematoma, and supportive lay and medical statements.  Resolving 
doubt in the Veteran's favor, the Board finds that the evidence 
as a whole supports service connection for a rash on the hands 
and feet and residuals of a head injury (status-post repair of 
subdural hematoma with headaches) disabilities, variously 
diagnosed as dyshidrotic eczema/contact and chronic cluster 
headaches/headaches since subdural hematoma in 1983.  38 U.S.C.A. 
§ 5107(b).  Consequently, the three requirements for the grant of 
service connection for a rash on the hands and feet and residuals 
of a head injury (status-post repair of subdural hematoma with 
headaches) have been satisfied, and service connection for such 
disabilities are granted.       


ORDER

Service connection for a rash on the hands and feet is granted. 

Service connection for residuals of a head injury (status-post 
repair of subdural hematoma with headaches) is granted.  




REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's service connection claims so that 
he is afforded every possible consideration.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his military service.  
Specifically, he alleges that in February 1991 his unit (Bravo 
Company, 3rd Battalion, 502nd Infantry, 2nd Brigade) was on 
maneuvers in the southeast sector of Iraq when they came upon a 
sister unit taking prisoners and picking up dead bodies.  His 
unit commander ordered them to assist in picking up bodies, and 
he witnessed a melted body on the side of a tank and went into 
shock.  He indicated that he continues to experience stress and 
nightmares from this event.  See November 2005 Hand-Written 
Statement from the Veteran.  This stressor is unverifiable.  The 
Veteran also described experiencing trauma while serving in the 
Persian Gulf of incoming sniper/sapper attacks, ambushes, and 
fire fights.  See June 2001 PTSD Intake Report, New Orleans VAMC.

Post-service VA treatment records reflect diagnoses of PTSD and 
major depressive disorder/major depression recurrent.  

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is required.  
See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element 
as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that the Veteran "engaged in combat with the enemy."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the occurrence 
of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).

Once the claimed stressor has been verified, the Veteran's 
personal exposure to the event may be implied by the evidence of 
record.  A Veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was assigned 
to and stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, although the Veteran does not claim that his PTSD 
disability is the result of fear of hostile military or terrorist 
activity, review of the evidence of record indicates that the 
Veteran experienced trauma while serving in the Persian Gulf of 
incoming sniper/sapper attacks, ambushes, and fire fights.  See 
June 2001 PTSD Intake Report, New Orleans VAMC.  Moreover, 
although his service personnel records do not demonstrate any 
combat service, the Veteran claims that his current psychiatric 
disability is the result of combat service in Desert Storm, 
specifically his duties serving in infantry.  Therefore, the 
amended regulations appear to be relevant in the instant appeal.  
As such, the Board finds that in light of the amended regulations 
regarding service connection for PTSD, a VA exam is necessary to 
ascertain whether the Veteran's PTSD disability is related to his 
stressors of experiencing incoming sniper/sapper attacks, 
ambushes, and fire fights while serving in the infantry in the 
Persian Gulf.  

Further review of the Veteran's claims folder indicates that he 
is also currently diagnosed with major depressive disorder, which 
he claims is related to his active duty service in Saudi Arabia.  
Although he was afforded a VA examination regarding his 
psychiatric disabilities in June 2010 and the examiner assessed 
major depressive disorder and PTSD, the examiner did not 
determine if the Veteran's additional acquired psychiatric 
disorder, to include major depressive disorder, is etiologically 
related to his military service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).   Thus, the Veteran should be afforded an 
examination including an opinion regarding the relationship 
between the Veteran's current acquired psychiatric disability 
(assessed as major depressive disorder) based on review of all 
evidence of record.  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order to 
conduct a complete evaluation of the Veteran's claim.  38 C.F.R. 
§ 4.2 (2010).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the AMC/RO is required.  38 C.F.R. § 19.9(a)(1) (2010). 

Additionally, while on remand, the Veteran should be afforded 
proper notice in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) with respect to his claim for service 
connection for an acquired psychiatric disorder.  In this regard, 
while he has been provided with proper notice pertinent to the 
PTSD aspect of his claim, he has not been given such notice 
regarding his broader claim for service connection for an 
acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to service 
connection for an acquired psychiatric 
disorder.  Such notice should include 
notice of the information and evidence 
necessary to establish a disability rating 
and an effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded a VA examination 
with respect to the psychiatric disorder, 
to include PTSD and major depressive 
disorder, claim.  The claims file and a 
copy of this remand should be made 
available to the examiner for review.  The 
entire claims file must be reviewed by the 
examiner in conjunction with each 
examination and the report should state 
that such review has been accomplished.

The VA examiner should note whether the 
Veteran currently has any psychiatric 
disability, including PTSD and major 
depressive disorder.  The VA examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
psychiatric disability, including PTSD and 
major depressive disorder, is related to 
the Veteran's service, or any incident in 
service, to include stressors of 
experiencing incoming sniper/sapper 
attacks, ambushes, and fire fights while 
serving in the infantry in the Persian 
Gulf. 

The examiner should reconcile any opinion 
with the Veteran's available STRs and 
treatment records relevant to the 
Veteran's claims for any psychiatric 
disability, to include PTSD and depressive 
disorder, including treatment records from 
the New Orleans VAMC.  A complete 
rationale should be provided for any 
opinion.

3.  The AMC/RO should then readjudicate 
the service connection claim for an 
acquired psychiatric disorder, to include 
PTSD, in light of all evidence of record.  
The Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case as to the issues remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate 




(CONTINUED ON NEXT PAGE)


by not attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


